DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (US 2013/0187610 A1).
Regarding claim 17, Hayashi et al teach a chip (see figure 1 – 5) for a multi-chip integrated circuit, comprising: a first communication module configured to communicate with a chip arranged upstream of the chip(see figure 5, Upstream side); a second communication module configured to communicate with a chip arranged downstream of the chip (see figure 5, downstream side), wherein each of the first communication module and the second communication module comprises: a transmitting circuit (see figure 1, DT1 and DT2); a receiving circuit (see figure 5, DR1, DR2); and a low-voltage power supply configured to supply power to the transmitting circuit and the receiving circuit (see figure 5, 3V operation); and a first group of communication ports corresponding to the transmitting circuit in the first communication module (see figure 1, TX1 and /TX1), a second group of communication ports corresponding to the receiving circuit in the first communication module (see figure 5, (RX1 and /RX1), a third group of communication ports corresponding to the transmitting circuit in the second communication module (see figure 5, TX2 and /TX2), and a fourth group of communication ports corresponding to the receiving circuit in the second communication module (see figure 5, (RX2 and /RX2).
Regarding claim 18, which inherits the limitations of claim 17, Hayashi et al further teach wherein each of the first and third groups of communication ports are configured to transmitting a differential signal; and each of the second and fourth groups of communication ports are configured to transmitting a differential signal (see figure 5 and paragraph 0009 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, and 11 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2013/0187610 A1) in view of Gorbold (US 2014/0129164).
Regarding claim 1, Hayashi et al teach a multi-chip circuit, comprising at least two chips connected in series (see figure 1, IC1and IC2), wherein each of the at least two chips is configured to communicate with at least one adjacent chip through at least a first and a second groups of communication ports (see figure 1, RX and TX ports), and wherein each of the at least two chips comprises: a transmitting circuit corresponding to the first group of communication ports (see figure 1, TX ports); a receiving circuit corresponding to the second group of communication ports (see figure 1, RX ports); and a low-voltage power supply for supplying power to the transmitting circuit and the receiving circuit, to reduce a voltage difference between corresponding communication ports of the two adjacent chips (see paragraph 0056 and figure 2-6, VDD 3V)). Hayashi et al dies not expressly disclose that the multichip circuit is a multi-chip integrated circuit. However, in analogous art, Gorbold teaches a battery monitoring system having plurality of IC in series implemented in a multi-chip integrated circuit (see paragraph 0042). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to implement Hayashi et all’s a multi-chip circuit as a multi-chip integrated circuit. The motivation or suggestion to do so is to reduce the size of the device considerably and improve the reliability of the circuit.
Regarding claim 2, which inherits the limitations of claim 1, Hayashi et al in view of Gorbold further teach wherein the first group of communication ports is configured to transmit a differential signal, and the second group of communication ports is configured to receive a differential signal (see Hayashi et al, paragraph 0009 “differential data”).
Regarding claim 3, which inherits the limitations of claim 1, Hayashi et al in view of Gorbold further teach wherein in each of the at least two chips, the transmitting circuit of the current chip is configured to transmit a first signal through the first group of communication ports in the current chip (see Hayashi et al, figure 1, DT1 or DT2), wherein the first signal is received by one corresponding chip adjacent to the current chip through the second group of communication ports in the adjacent chip (see Hayashi et al, figure 1, DR1or DR2)); and the receiving circuit of the current chip is configured to receive a second signal through the second group of communication ports in the current chip (see  Hayashi et al, DR2, or DR1), wherein the second signal is transmitted by one corresponding chip adjacent to the current chip through the first group of communication ports in the adjacent chip (see Hayashi et al, figure 1).
Regarding claim 4, which inherits the limitations of claim 1, Hayashi et al in view of Gorbold further teach wherein each of the at least two chips comprises: a first communication module of the current chip configured to communicate with an upstream chip arranged upstream of the current chip (see Hayashi et al, figure 1, and 5 “upstream side”); and a second communication module of the current chip configured to communicate with a downstream chip arranged downstream of the current chip (see Hayashi et al, figure 1 and 5 “downstream side”), wherein each of the first communication module and the second communication module comprises the transmitting circuit, the receiving circuit and the low-voltage power supply (see Hayashi et al, figure 1 and 5).
Regarding claim 5, which inherits the limitations of claim 4, Hayashi et al in view of Gorbold further teach wherein the transmitting circuit in the first communication module of the current chip is configured to transmit a first signal through the first group of communication ports corresponding to the first communication module to the upstream chip (see Hayashi et al, figure 1 and 5), and the receiving circuit in the first communication module is configured to receive a second signal through the second group of communication ports corresponding to the first communication module from the upstream chip (see Hayashi et al, figure 1 and 5); and the transmitting circuit in the second communication module of the current chip is configured to transmit a third signal through the first group of communication ports corresponding to the second communication module to the downstream chip (see Hayashi et al, figure 1 and 5), and the receiving circuit in the second communication module is configured to receive a fourth signal through the second group of communication ports corresponding to the second communication module from the downstream chip (see Hayashi et al, figure 1 and 5).
Regarding claim 6, which inherits the limitations of claim 1, Hayashi et al in view of Gorbold further teach wherein for two adjacent chips among the at least two chips, a grounding end of an upstream chip is connected to a power supply end of a downstream chip (see Hayashi et al, figure 12).
Regarding claim 11, which inherits the limitations of claim 1, Hayashi et al in view of Gorbold further teach wherein each of the at least two chips is connected to at least one of a plurality of batteries connected in series with each other (see figure 1).
Regarding claim 12, the claimed interactive communication method for a multi-chip integrated circuit including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 13, which inherits the limitations of claim 12,  the claimed interactive communication method for a multi-chip integrated circuit including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto. 
Regarding claim 14, which inherits the limitations of claim 12,  the claimed interactive communication method for a multi-chip integrated circuit including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 15, which inherits the limitations of claim 12,  the claimed interactive communication method for a multi-chip integrated circuit including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto.

Allowable Subject Matter
Claims 7 – 10, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633